Opinion issued February 11, 2020




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-19-00613-CR
                            NO. 01-19-00614-CR
                         ———————————
                QUENTIN DEVON FLANAGAN, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 182nd District Court
                           Harris County, Texas
                  Trial Court Case Nos. 1538625, 1609087


                        MEMORANDUM OPINION

     Appellant, Qwentin Devon Flanagan, pleaded guilty without an agreed

recommendation as to punishment for the felony offenses of aggravated robbery

with a deadly weapon and aggravated robbery – over 65 or disabled. TEX. PENAL

CODE § 29.03 (a),(b). Appellant was sentenced by the trial court to 13 years’
confinement in the Texas Department of Criminal Justice for each conviction, to

run concurrently. Appellant timely filed a notice of appeal for both judgments.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the

appeals are without merit and are frivolous. See Anders v. California, 386 U.S.
738 (1967).    Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record

and legal authority. See id.; see also High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the record

and is unable to advance any grounds of error that warrant reversal. See Anders,
386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st

Dist.] 2006, no pet.). Appellant did not file a pro se response.

      We have independently reviewed the entire record in these appeals, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeals are frivolous.          See Anders, 386 U.S. at 744

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing


                                           2
court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgments of the trial court and grant counsel’s motion to

withdraw.1 Attorney Danny K. Easterling must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3